DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-15 as originally filed on 09/02/2019 are pending, and have been examined on the merits.  

Allowable Subject Matter
3.	Claims 1-15 are allowed for the reasons set forth below. 

4.	The following is an Examiner’s statement of reasons for allowance:

5.	Independent claim 1 is directed to a surgical instrument requiring, inter alia, first and second shaft members, each including a handle at a proximal end portion thereof, and a jaw member extending distally from a distal end portion thereof.  A gap is defined between the distal end portions of the first and second shaft members proximally of a pivot member that defines a pivot axis and pivotably couples the first and second shaft members.  A lockout bar is movable between an unlocked position, wherein the lockout bar is withdrawn from the gap, and a locked position, wherein the lockout bar is disposed within the gap
	Independent claim 1 is allowable over the references of record because it requires that the handles of the first and second shaft members are both:
pivotable relative to one another in directions perpendicular to the pivot axis between a spaced-apart position and an approximated position to pivot the first and second jaw members relative to one another between an open position and a closed position; and 
	B]	yawable relative to one another in directions parallel to the pivot axis between the approximated position and a yawed position to yaw the first and second jaw members relative to one another between the closed position and a cutting position [emphasis added].
	Independent claim 1 further specifies that the gap provides clearance to permit yawing of the handles of the first and second shaft members such that, when the lockout bar is disposed in the locked position, yawing of the handles of the first and second shaft members is inhibited.	While pivotable movement of first and second handles relative to one another in directions perpendicular to a pivot axis between a spaced-apart position and an approximated position to pivot first and second jaw members relative to one another between an open position and a closed position is well known in the art [see, e.g., U.S. Patent No. 5,951,549 to Richardson et al. “(“Richardson”) - FIGS. 1 & 3], neither Richardson, nor the other references of record, teach or render obvious movement of the handles in directions both perpendicular and parallel [yawable] to the pivot axis, as allowed by a lockout bar.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

/BCB/
Examiner, Art Unit 3794





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794